Citation Nr: 1813186	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-40 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia.  In the decision, entitlement to service connection for a right knee disability was granted with an evaluation of 10 percent, effective November 13, 2009.  The Veteran appealed the underlying decision in a Notice of Disagreement received in July 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND


This claim was previously remanded in October 2017, because the prior examination in October 2015 had no testing of the range of motion of the knees for passive motion nor weight-bearing/non-weight bearing.  The Veteran was afforded a new VA examination in November 2017; however, the examiner again did not discuss range of motion with regard to weight bearing.  Thus, there has not been compliance with the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's representative contends in the January 2018 appellant brief that the Veteran essentially has removal of semilunar cartilage by spontaneous deterioration.  The November 2017 examination notes an April 2016 MRI showing compete degeneration of the posterior horn and body of the medial meniscus; however, the examination report notes no meniscal condition in another section.  Therefore, the Veteran should be afforded a new VA examination to address compliance with the previous instructions regarding weight bearing, as well as to determine the severity of the Veteran's meniscal condition. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated relevant VAMC treatment records.

2.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished, including any imaging necessary to determine the extent of his meniscal condition. 

In particular, the examiner should be directed to:

(a) Perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

(b) Specifically discuss the Veteran's right meniscal condition, including whether he has frequent episodes of locking, pain and effusion in the joint.  

The examiner should also specifically address whether April 2016 imaging showing compete degeneration of the posterior horn and body of the medial meniscus constitutes the functional equivalent of either a semilunar cartilage dislocation or semilunar cartilage removal. 

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



